1                                                                  O
                                                                 JS-6
2
3
4
5
6
7
8                  United States District Court
9                  Central District of California
10
     PATRICIA TORRES,                 Case № 2:18-CV-06116-ODW
11                                    (MAAx)
                  Plaintiff,
12
13
         v.                           [PROPOSED] ORDER GRANTING
                                      REMAND FROM FEDERAL
14   TARGET CORPORATION, and DOES 1   COURT TO STATE COURT [25]
     to 50, Inclusive,
15
                  Defendants.
16
17
18
19
20
21
22
23
24
25
26
27
28
1          The Court, having considered the parties’ stipulation to Remand the matter to
2    Los Angeles Superior Court, finds good cause and hereby GRANTS the parties’
3    request.
4          Accordingly, the matter is hereby REMANDED pursuant to the terms of the
5    Stipulation, as Case No. BC694708, to Los Angeles County Superior Court, Stanley
6    Mosk Courthouse, 111 North Hill Street, Department 82, Los Angeles, Ca 90012.
7
8          IT IS SO ORDERED.
9
10         April 9, 2019
11
12                              ____________________________________
13                                       OTIS D. WRIGHT, II
                                 UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                             2
